 
Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

DEFINITIVE AGREEMENT
 
 
BETWEEN:
 
Clean Transportation Group, Inc. (a public Utah Corporation)
   
7810 Marchwood Place, Vancouver BC, Canada
   
(hereinafter referred to as “CTGI”)
    AND:  
Ryan Porter, domiciled and residing at 1788 North 2050 West, Provo UT 84604
         AND:   Robert S. Brenner, domiciled and residing at 6755 Fairfax Drive,
Provo UT 84604      (hereinafter collectively referred to as the “SELLERS”)    
     AND:   Home View Technologies, Inc., (a private Utah Corporation)      (DBA
‘Live View Technologies’)     292 North, 2000 West, Lindon, Utah  84042     
 (hereinafter referred to as the “HVT”)         WARRANTIES:    

                 
     CTGI HEREWITH WARRANTS:
 

  a)
that it is a corporation duly incorporated in the State of Utah and is in Good
Standing with all legal requirements of the State.
        b)
that it is duly registered with the United States Securities and Exchange
Commission (US SEC), is a Reporting Issuer, approved for trading on the
OTC-BB(QB) and awaiting approval to trade its common stock through the DTC
electronic board.
        c)
that it is free of encumbrances and debts except as given on its balance sheet
to September 30, 2012.
        d)
that it has executed an administration agreement with EMAC Handels AG of
Switzerland with representation in Vancouver Canada given under Addendum “A”
attached.
        e)
that the authorized Share Capital is 200,000,000 Common Voting Shares par value
$0.001 and 20,000,000 Preferred Shares, par value $0.001, Series “A” voting
shares, series “B” non-voting shares, both series are convertible to 10 common
shares for each preferred share and series “A” carries 10 votes for each
preferred share.
        f)
that within ten (10) days after the Closing Date there shall be a total of
23,858,527 common voting shares issued and outstanding.
        g)
that in addition to the above shares CTGI shall issue 5,000,000 common voting
shares to HVT or assigns within 10 days of the filing of the 8/K including the
consolidated financial statements as required under the rules and regulations of
the SEC, for the acquisition of 100% of HVT’s issued and outstanding shares.
        h)
that all of its issued and outstanding shares are free and clear of encumbrance
and that there is no liability and/or lien registered against the shares.



 
 
 

--------------------------------------------------------------------------------

 
 

  i)
that all present issued and outstanding shares have been duly issued under the
laws of the State of Utah and under the Rules and Regulations of the US SEC.
        j)
that there are no legal actions being taken against it, neither now nor does
CTGI expect  any legal actions to be taken against the corporation.
        k)
that it has the authority and right to execute this Agreement.
        l)
that all its Director, Officers and Key Employees are duly authorized to occupy
their positions.
        m)
that CTGI herewith agrees to indemnify and hold HVT and the SELLERS harmless
from and against any loss, claims, damages and other expenses that they may
suffer in connection with a breach by the CTGI of any representation, warranty,
covenant or agreement contained herein.

 



     SELLERS HEREWITH WARRANTS AND CONFIRMS:
 

  n)
that Ryan Porter owns and controls 21,675,000 common voting shares of the
HVT, being 43,35% of the total issued and outstanding shares of the HVT.
        o)
that Robert Brenner owns and controls 13,175,000 common voting shares of the
HVT, being 26,35% of the total issued and outstanding shares of the HVT.
        p)
Ryan Porter and Robert Brenner represent that they will acquire the approval of
the remaining shareholders as given on Addendum “C”, to exchange their HVT
shares to common voting shares of CTGI.
        q)
that the remaining shares of HVT are held by Eleven (11) shareholders.
        r)
that the above share have been issued pursuant to all rules and regulations
governing HVT.
        s)
that the above shares are free and clear of encumbrance and that there is no
liability and/or lien registered against the shares.
        t)
that the SELLERS have the power and authority to sell and transfer the shares to
CTGI.



     HVT HEREWITH WARRANTS AND CONFIRMS:
 

  u)
that it is a private corporation, duly registered in the State of Utah, and is
in Good Standing with all State and Federal legal requirements.
        v)
that on the date given below HVT had a total of 58,823,529 common voting shares
issued and outstanding, as given in Addendum E attached, and furthermore HVT
warrants and confirms that it shall not issue any additional shares what so ever
prior to the date of closing of this agreement.
        w)
that it owns and controls 100% of the “ASSET” including but not limited to all
physical and intellectual assets, patents, rights etc., as given in detail under
Addendum “B” attached.



                                                                                                                            
 
2

--------------------------------------------------------------------------------

 
 

  x)
that the Asset is free and clear of any encumbrances and there are no claims
against the Asset by any other party what so ever.
        y)
that it has the authority and legal right to operate its corporation in all
States of the United States.
        z)
that it is free of encumbrances except as recorded on the books of the HVT as of
September 30, 2012.
        aa)
that it, with the assistance of CTGI, desires to expand its business in North
America and the rest of the World.
        bb)
that there are no legal actions being taken against HVT or its “ASSET“ now nor
does HVT expect any legal actions to be taken against HVT or its “ASSET”.
        cc)
that HVT and the SELLERS herewith agree to indemnify and hold CTGI and its
present shareholders harmless from and against any loss, claims, damages and
other expenses that CTGI may suffer in connection with a breach by HVT and/or
the SELLERS of any representation, warranty, covenant or agreement contained
herein.
        dd)
that all its Director, Officers and Key Employees are duly authorized to occupy
their positions.
        ee)
that it has the authority and right to execute this agreement.
     





     GENERAL TERMS:
 

  ff)
HVT shall mean all of its Assets including but not limited to the “ASSET” Rights
and Obligations and Intellectual Property as given under Addendum “B” attached.
        gg)
the SHARES shall mean all of the issued and outstanding shares of the HVT.
        hh)
This Agreement is denominated in U.S. dollars.



WHEREAS CTGI desires to acquire One Hundred Percent (100%) of the Issued and
Outstanding Shares of the HVT and the SELLERS desires to sell One Hundred
Percent (100%) of HVT’s Issued and Outstanding shares on the term and conditions
hereinafter set forth.


NOW THEREFORE, in consideration of the mutual covenants and promises of the
parties hereto, CTGI and the SELLERS and HVT agree as follows:
 

  1.
CTGI agrees to purchase and the SELLERS agree to sell One Hundred Percent of the
SHARES of HVT whereby HVT shall become a wholly owned subsidiary of CTGI.
            2.
CTGI shall pay the following remuneration for the acquisition of 100% of the
shares of HVT:
              a)
CTGI shall issue at total  of  Five  Million
(5,000,000)  shares  of  its  Common  Voting  Shares, restricted under Rule 144
of the SEC. and provided that these shares shall be restricted from any trading
for a period of 12 months from date o f  issuance  and  furthermore  the  shares
shall be issued pursuant to the Shareholder’s List of HTV attached under
Addendum “C” attached.

 
 
3

--------------------------------------------------------------------------------

 
 

    b)
In addition, CTGI shall issue 500,000 preferred convertible shares series A, for
compensation of the Principal Partners for services provided since inception of
HVT, furthermore these shares shall be issued as directed by HVT provided
however that these shares shall not be converted to the common stock of CTGI
prior to December 31, 2013.
            c)
All shares given in a) and b) herein shall be restricted from any trading for a
period of 12 months from date of issuance and furthermore the shares shall be
issued pursuant to the direction of the SELLERS.
            d)
The shares, at the time of filing the 8K together with the consolidated
financial statements of CTGI and HVT, shall have a fair market value per Share
as recommended by CTGI’s auditors and as given within the guidelines of the SEC.
            e)
In addition HVT shall be able to earn up to a total of Five Million (5,000,000)
Preferred Convertible Voting shares series “A” for Total Gross Sales of Ten
Million Dollars ($10,000,000), whereby these shares shall be issued for
distribution to the Directors and Management of the subsidiary HVT as determined
by the Board of Directors of HVT from time to time, and provided that these
shares shall be issued based on following formula:

 

      i.
Up to and including cumulative Gross Sales of $ 5,000,000 CTGI shall issue
Preferred Shares, series A at a value of $ 2.50 per share.
                ii.
Up to and including cumulative additional Gross Sales of $ 5,000,000 CTGI shall
issue Preferred Shares series A at a value of $ 1.67 ($1.666666667) per share.

 

        ■
i.   $5,000,000 = 2,000,000 Preferred Shares
        ■
ii.  $5,000,000 = 3,000,000 Preferred Shares
                 
iii.
The shares earned under the formula given in e) i. & ii. herein shall be issued
within 10 days after the filing of the consolidated financial statements
together with  the 10K as required by the rules and regulations of the SEC.
              f)
CTGI shall “At Its Best Effort” raise a total of One Million Dollars
($1,000,000) to invest in the Expansion Program of HVT, the funds shall be
raised as given in i. ii. iii. hereafter:

 

i.   Within 90 days from DTC approval = $ 250,000 ii.   Within 90 days from
Funding of i. above = $ 250,000  iii.   Within 120 days from Funding of ii.
above = $ 250,000












    g)
CTGI shall have the authority to issue such shares as are required to complete
above funding of the subsidiary. The funding shall be done at the most favorable
rates for the Company and furthermore no funding shall be done below $0.50 per
share.
            h)
The Preferred Convertible Voting Shares series “A” have 10 votes for each
Preferred Share and are convertible into 10 Common Voting Shares for each
Preferred Share.
            i)
All Debt recorded on the books of HVT as audited, that is owed to Investors of
HVT and to the Principle Partners or present and former Employees as accrued
deferred compensation shall be paid with the issuance of a total of 5,000,000
common voting shares and 500,000 Preferred Series A to HVT or assigns for the
acquisition as given in 2. a) and b) above and such debt shall therefore be
cancelled.




 
4

--------------------------------------------------------------------------------

 
 

    j)
The parties to this agreement understand and agree that CTGI will be required to
issue following shares post filing of the 8K and audited consolidated financial
statement:
                a.
100,000 Preferred Shares Series A to Ryan or assigns, provided however that
these shares are designated for future Directors proposed by HVT to join the
Board of Directors of CTGI and for the remaining Directors of HVT.
        b. 50,000 Preferred Shares Series A to Stephen Studdert, conditioned on
S. Studdert being a member of the Advisory Board of CTGI for a minimum of 12
months from the closing date of this agreement.         c. for the funding as
given under paragraph f) above.                 k)
Notwithstanding the commitment given in f) I, ii, iii above, CTGI shall at its
best effort pursue to raise additional funds for the expansion program of HVT.
                l)
Any additional issuance by CTGI of shares over and above the number of shares
given in paragraph j) above, shall require the written approval of HVT.
                m)
None of the issued shares shall be hypothecated nor shall they be used in any
other way as collateral for any reason whatsoever, unless otherwise authorized
by a Board of Directors resolution of CTGI duly proposed and passed.
 
  3.
CTGI and HVT shall do and execute all such acts as are deemed necessary under
the laws of the State of Utah and as required under the Rules and Regulations of
the US SEC to fully execute this Agreement.
          4.
CTGI shall within four months from date of this agreement change its name to a
name as requested by HVT.
          5.
CTGI shall be liable for all costs pertaining to maintaining its Company in Good
Standing with all applicable laws and rules and regulations.
        6.
HVT shall be liable for all costs pertaining to maintaining its Company in Good
Standing with all applicable laws and rules and regulations.
        7.
CTGI shall not at any time interfere with the Management and Operation of HVT,
its subsidiary, provided however that such Management and Operation of HVT shall
at all times be within its Industry’s Standards and subject to the Laws the
United States and any other country of operation and furthermore that such
Management and Operation shall not be to the detriment of CTGI and HVT.
        8.
HVT shall provide the necessary documentations, including but not limited to:
Directors, Officers and Key Employees of HVT; Audited Financial Statements, and
all other such documentation as may be required by the US Securities and
Exchange Commission within its filing requirements.
        9.
HVT shall continue to manage and operate all aspects of its business in the
ordinary course in a manner consistent with existing business practices and as
are standard in its industry and HVT shall at all times provide CTGI timely
information on all material changes of HVT and/or as required by the rules and
regulations of the US SEC.
        10 HVT shall have the right and authority to arrange for Operating
Credits or Financing with HVT’s Bank or Banks or other Financial Institutions as
it requires in the ordinary course to execute its business.      

 
 
5

--------------------------------------------------------------------------------

 
 

  11.
Notwithstanding 9. above, HVT shall work closely with CTGI in planning its
business development and financial management initiatives to expand HVT’s
business.
        12.
CTGI shall at no time entertain or execute any of the actions given in a) to e)
herein without the consent in the form of a written approval by the Board of
Directors of CTGI’s subsidiary, HVT of such actions:

 
a)
acquire any other entity as a subsidiary,

 
b)
acquire any other project or asset,

 
c)
enter into any kind of business relationship with any Third Party,

 
d)
agree to any kind of Take-Over to CTGI or its subsidiary,

 
e)
spin off the subsidiary.

 
f)
any merger with a third party entity

 

  13.
CTGI shall upon filing and approval of the audited consolidated financial
statements with the 8K cause an amendment to CTGI’s by-laws whereby the approval
of any action as given in 12. above shall require an 80% Super Majority of the
Board of Directors of CTGI.
        14.
There shall be no reverse or forward split of the issued and outstanding common
stock of CTGI for a period of 3 years from date of closing of this agreement as
given in paragraph 23.
        15.
With the exception of the Funding as given above, both, CTGI and HVT shall be
financially self-supporting unless otherwise agreed upon by both, (by majority
of the Directors of CTGI and by majority of the Directors of HVT), provided
however that HVT shall pay that portion of the CTGI’s Quarterly and Annual cost
of Audit and/or Review by the Auditors pertaining to HVT.
        16.
HVT shall be liable for all costs pertaining to maintaining HVT in Good Standing
and pertaining to its assets.
        17.
Payment of all ‘Other Current Liabilities’ as given on the books per September
30, 2012 of HVT shall be the responsibility of HVT and not that of the Parent
Company CTGI provided however that none of the recorded liabilities are
delinquent and collection of such are presently being enforced and or is
expected to be enforced in the future.
        18.
As of the Closing Date the President and CEO of HVT shall be Ryan Porter.
        19.
CTGI shall select one Director to join the Board of Directors of HVT, which
appointee shall be appointed by HVT to its Board of Directors upon closing of
this Agreement.
        20.
Within 10 days of the filing of the 8K with the consolidated audit of CTGI and
HTV as its subsidiary, CTGI shall appoint two Directors as proposed by HVT to
CTGI’s Board of Directors.
        21.
The present Management of HVT shall remain on the Board of HVT and shall
continue to manage HVT in the best interest of HVT and CTGI.
        22.
CTGI shall within three months from closing establish an Employee Option
Program.
        23.
The Closing date shall be on September 30, 2012, which shall be the date from
which on forward all business transactions by HVT shall be done as the
Subsidiary of CTGI.
        24.
Communications between the parties to this agreement shall be done via email,
whereby such email documents shall be deemed legal and binding if and when
confirmed by both parties whereby hardcopies of any document shall be provided
if an when requested by the parties to this agreement:







 
6

--------------------------------------------------------------------------------

 
 

  Email:    CTGI email to: emac01@shaw.ca (Administration)     HVT email
to:  Ryan Porter rporter@liveviewtech.com         Hardcopy to:  CTGI: 341 West
3rd Street, # 309, North Vancouver BC. Canada V7M 1G3     HVT: 292 North, 2000
West, Lindon Utah 84042

      

  25.
If any provision of this Agreement is held to be illegal, invalid or
unenforceable, such provision shall be fully severable and this Agreement shall
be continued and enforced as if such illegal, invalid or unenforceable provision
were never a part hereof and in lieu of such provision, there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible to make such
provision legal, valid and enforceable.
        26.
This agreement is being executed without the benefit of legal counsel, provided
however, the parties to this agreement may at their cost submit this agreement
to legal counsel for revision to give it proper and legal effect, provided
however, the content and spirit of the agreement shall be not be changed and
provided that such revision shall be done on or before 45 days from date of this
agreement.
        27.
Each party to this Agreement agrees to do all such other actions and execute
such other documents deemed necessary to give full effect to this agreement.
        28. This Agreement shall enure to the benefit and be binding upon the
parties hereto and their respective heirs, executors, administrators,
successors, associates and assigns.         29.
This Agreement shall be governed by and construed in accordance with the Laws of
the State of Utah with place of Jurisdiction being Salt Lake County, Utah.



IN WITNESS WHEREOF, the parties hereto executed this Agreement as of the 28th
day of September 2012.


Clean Transportation Group, Inc.
[ex5-1.jpg]    
________________________________________
Delbert G. Blewett, Interim Pres. & Secretary
 
SELLERS
[ex5-2.jpg]

      

 
7

--------------------------------------------------------------------------------

 
      
ADDENDUM “A”
 
ADMINISTRATION AGREEMENT
 

Between:    EMAC Handels AG     Churerstrasse 106,Pfaeffikon SZ, Switzerland    
 (hereinafter referred to as “EMAC”)       and:   QUINTANA GOLD RES., CORP.    
7810 Marchwood Place, Vancouver BC.
Canada                                                                                                                                                                                                                               
      (hereinafter referred to as “QGRC”)



                                             



THIS AGREEMENT WITHNESSETH THAT for and in consideration of the sum of one
dollar and other good and valuable consideration now paid by each of the parties
to each of the other parties hereto (the receipt of which is hereby
acknowledged) the parties agree as follows:
 
 

  A.
“QGRC” herewith confirms that it is a Corporation duly incorporated in the State
of Utah, with status as a  Non-Trading US Public Corporation.
        B.
“EMAC” confirms that it is a Private Corporation with offices in Pfaeffikon
Switzerland and “EMAC” furthermore confirms that it is represented through Ernst
Hiestand of North Vancouver BC. Canada.
        C.
“EMAC” furthermore confirms that its representative, Ernst Hiestand has the
experience and knowledge required to execute the filing and other requirements
necessary for the application for trading on the US NASDAQ OTC-BB and the
subsequent administration of the publicly trading corporation.

 
THEREFORE, “QGRC” herewith agrees to contract the services of “EMAC” under the
following terms and conditions:
 

1)   “EMAC” shall manage and oversee all administrative related work and tasks
of ‘QGRC” as they relate to  the filing application for trading on the Nasdaq
OTC- BB and as they relate to the subsequent administration of the public arm of
“QGRC”.       2)    “EMAC” shall be in charge of all correspondence and such
other documents as required in the course of the execution of its duties.      
3)   “EMAC” shall at all times adhere to the rulings and decisions of the Board
of Directors of “QGRC” provided however that the Board of Directors shall take
no decision or do no act that could hinder the proper execution of “EMAC”’s
duties, provided that the execution of such duties is at all times within and
according to the rules and regulations of the US SEC and any applicable Canadian
law.       4)   “EMAC” shall at all times adhere to the Rules and Regulations of
the US Securities and Exchange Commission and any applicable law of Canada.    
  5)  
“QGRC”, its Directors, Officers and Employees or Agents shall conduct themselves
and all of their business of “QGRC” within the Rules and Regulations of the US
Securities and Exchange Commission and any applicable law of Canada.
      6)   “QGRC”, its Directors and Employees shall direct all correspondence,
documents and other business pertaining to the public arm of “QGRC” to “EMAC”.  
    7)  
“QGRC” shall agree to and pass any and all resolutions and/or do any and all
acts deemed necessary to execute the filing application and any subsequent
requirements to maintain the good standing of “QGRC” under the rules and
regulations of the US SEC or any applicable Canadian law.
     

 
 
8

--------------------------------------------------------------------------------

 
 

8)   “QGRC” shall pay to “EMAC” the following remuneration,                   a)
Administration Fee: $5,000 US per month, plus       b) Shared Office Space: $250
US per month plus       c) All incindental expenses such as:         8)
Fax and Telephone.
        9)
Office Supplies.
        10)
Stationary.
        11)
Annual Reports, Statements, etc.
        12)
Any expense for Accounting and Audits incurred on behalf of “QGRC”.
        13)
Any legal expense incurred on behalf of “QGRC”.
        14)
Postage, Couriers etc.
        15)
Travel if further than 100 KM from office.
                  d) Any other expense item that is required to execute the
duties of “EMAC”.                   e)  The administration fee is payable
monthly in advance, all incidental expenses incurred by “EMAC” shall be paid
within 14 days of billing by “EMAC” to “QGRC”.             9)  
In the event that “QGRC” does not have the necessary cash-flow for payment of
the above given Fee, such shall be paid in the stock of “QGRC” at a 25% discount
of the actual ask price of the stock based on a 30 day average ask price prior
to the conversion.
      10)   This Agreement shall commence with date given below and shall be in
effect for a period of 3 years and shall be renewed automatically unless
otherwise so communicated in writing by the Company.       11)  
“EMAC” and Ernst Hiestand shall have the right to act on behalf of other
companies as long as such services do not hinder the proper execution of its
duties for  “QGRC”.
      12)  
The contact address for “EMAC” is 341 W 3rd St, #309, North Vancouver BC, Canada
V7M 1G3 and the general contact phone number is 604 929-9529.
      13)  
This Agreement shall enure to the benefit and be binding upon the parties hereto
and their respective heirs, executors, administrators, successors, associates
and assigns.
      14)  
Any dispute between the parties of this agreement shall be brought before an
arbitrator and the parties shall accept the decision of the arbitrator without
any reservations and such arbitration take place in the City of  Vancouver BC.,
Canada.

 
IN WITNESS WHEREOF the parties have executed this Agreement as of the 31st day
of December 2010.
 
[ex5-3.jpg]


 
9

--------------------------------------------------------------------------------

 

ADDENDUM “B”


HOME VIEW TECHNOLOGIES, INC.
 
(DBA)
 
‘LIVE VIEW TECHNOLOGIES’


[ex5-4.jpg]

 
 
Executive  Summary









--------------------------------------------------------------------------------


This Summary is for Company Internal Purposes and for Informational Purposes
only, and in no way should be considered a solicitation or advertisement for the
sale of stock or other forms of equity funding.
 

--------------------------------------------------------------------------------

 
 
10

--------------------------------------------------------------------------------

 
 
About the Company
 
Home View Technologies, Inc. was organized in 2005 and has done Business as Live
View Technologies to increase brand awareness of the Live View product line. Our
Corporate Headquarters are in Orem, Utah with our manufacturing facility in
neighboring Lindon, Utah.
 
Initially, Home View Technologies was created to provide the construction
industry with a streaming video tool that would provide homeowners, construction
managers, and developers the ability to check on the project(s) without being on
site. With the collapse of the housing market Home View was forced to find an
alternative industry in need of remote streaming video technology and expertise.
This shift in the market necessitated the rebranding of Home View to (DBA) Live
View Technologies.


Live View recognized the benefits of remote monitoring systems, specifically for
maintaining roads during winter months.  Our cutting edge technology provides
real time high-­‐resolution video feed in any location regardless of access to
standard utilities. Live View’s current costumer base is predominately Municipal
and State entities responsible for providing resources to maintain safe road
conditions.
 



[ex5-5.jpg]




        Confidential  -  Do  not  distribute  without  permission  from  Live
 View  Technologies





 
11

--------------------------------------------------------------------------------

 
              
Management  Team
 
The management team of Live View has been together in this industry for 6 years.
Coming from a wide variety of backgrounds including the IT world, manufacturing,
sales and marketing, and the public sector, Live View has the capacity and
ability to successfully operate in multiple market verticals. The engineers have
different areas of expertise and complement each other’s skills very well. The
team combines technical vision with business strategy to maintain and build
customer base, develop technical innovations, and excel as industry leaders.
 
President  ­   FOUNDER  -   Ryan  Porter
 
As a seasoned and successful construction financier Ryan recognized a need in
the construction industry for remote surveillance. Ryan took this vision and
along with partner Bob Brenner founded LVT in 2005. LVT was an instant hit with
contractors and grew at a steady pass for its first several years. With the
crash in the housing market LVT was forced to find new markets for its products.
Ryan’s leadership and ability to adapt lead LVT through the down turned economy
and it has emerged today as a successful leader in remote surveillance services.
 
Director of Operations -   FOUNDER -   Bob  Brenner


Bob has been involved in manufacturing for over 3 decades and continues to
produce high quality products for LVT. Bob oversees all aspects of LVT product
development. From CAD designs to full metal production all of LVTs products are
made in our Lindon, Utah plant. Bob manages our team of installation experts.
Working with local and State officials Bob insures our equipment meets all of
the safety and engineering requirements that make our products the highest
available quality.
 
Director  of  Sales  and  Marketing  -  David  Studdert


Having spent time in both the private and public sector since studying
International Law at Brigham Young University, David brings a broad
understanding of the international and governmental market place. As a White
House Appointee he worked with the U.S. Department of State, United States
Agency for International Development, and other federal and international
agencies. He has managed international investments through USCIS and managed all
sales and marketing for i3 Technologies. David continues to push to make LVT and
international leader in remote streaming video services.
 
Director  of  Advanced  Technology  -  Steve  Lindsey
 
Steve has a long and distinguished career in technology development. Since
studying electrical engineering and information technologies at Brigham Young
University Steve has worked with Fortune 100 companies in developing new and
cutting edge technologies. Since joining the LVT team Steve has completely
re-­‐engineered the LVT back end, added new and proprietary functionality, and
greatly increased the end-­‐user experience. Steve manages our team of IT
specialists as well as in field technical service technicians.
 
[ex5-7.jpg]
 Confidential  -  Do  not  distribute  without  permission  from  Live  View
 Technologies
 
 
12

--------------------------------------------------------------------------------

 
 
Market  Conditions
 
Current market conditions are optimal for the growth and expansion of LVT. With
limited competition in State and Federal procurement LVT has a unique advantage
in market penetration. We have grown from a one state operation to maintaining
cameras from California to Vermont. With our continued commitment to rapid
expansion, we hope to showcase the benefits of streaming video from both a cost
savings standpoint and increased efficiencies in the work place.
 


 


Introduction to the Live View Suite of products
------------------------------------------------------------------
 
[ex5-8.jpg]
 
 
13

--------------------------------------------------------------------------------

 
 
KEY FEATURES OF LIVE VIEW CAMERAS
 
 
 

  ●
Low Power consumption: Live View’s technology runs on less power than a single
light bulb.
        ●
Green power Technology: solar panels that can run on battery backup for ten days
without a charge.
        ●
High Resolution Video.
        ●
Unique connectivity technology provides wireless live video streaming from
anywhere.
        ●
Night Vision with targeted infrared lighting.
        ●
Full pan, tilt, and 42x optical zoom functionality.
        ●
Climate-controlled camera housing.
        ●
Web interface for live camera control and viewing
        ●
Optional online image archival for easy access to historic camera footage.
        ●
Access streaming video from any computer or smart phone without any downloads.
        ●
Monitor live vehicle feeds while they are in motion, includes GPS coordinates.

 
[ex5-9.jpg]
[ex5-7.jpg]
Confidential  -  Do  not  distribute  without  permission  from  Live  View
 Technologies
 
 
14

--------------------------------------------------------------------------------

 

[ex5-10.jpg]
 
 
15

--------------------------------------------------------------------------------

 
       
ADDENDUM  “C”
 
LIST OF SHAREHOLDERS AND SHAREHOLDINGS
 
HTV Shares Exchange for CTGI Shares:
                             
HVT Shares
   
CTGI Shares
       
Founders/Principles
          58,823,529       5,000,000       5,000,000  
Ryan Porter
    43.350 %     25,500,000       2,167,500          
Robert Brenner
    26.945 %     15,850,000       1,347,250                 70.295 %    
41,350,000       3,514,750       3,514,750  
Principles:
                               
Dave Studdert
    7.500 %     4,411,765       375,000          
Steve Lindsey
    7.500 %     4,411,765       375,000                 15.000 %     8,823,529  
    750,000       750,000  
Capital Investors:
                               
Chad Lewis
    1.700 %     1,000,000       85,000          
Jan Finlinson
    3.400 %     2,000,000       170,000          
Craig Sacco
    0.850 %     500,000       42,500          
DeLewis Porter
    0.425 %     250,500       21,250          
Kathleen Gibbs
    0.850 %     500,000       42,500                 7.225 %     4,250,000      
361,250       361,250  
Previous Employees:
                               
Mike Lewis
    2.550 %     1,500,000       127,500          
Phil Jeffery
    0.340 %     200,000       17,000          
Chad Porter
    2.550 %     1,700,000       144,500          
Kelly Larson
    1.700 %     1,000,000       85,000                 7.480 %     4,400,000    
  374,000       374,000                                           100.000 %    
58,823,529               5,000,000  



 
[ex5-11.jpg]
16

--------------------------------------------------------------------------------

 

